Citation Nr: 0930616	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-31 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to 
November 1945.  He died in October 2002; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The issue before the Board 
today was remanded in November 2006 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand; 
thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant testified before the undersigned Veterans Law 
Judge in September 1996; a transcript of that hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death in October 2002, 
service connection was in effect for status post-laminectomy 
of L4-5, evaluated as 60 percent disabling from June 1985; a 
total disability rating based on individual unemployability 
(TDIU) was also in effect from April 28, 1994.  

2.  An informal claim for TDIU benefits was received in March 
1986; the RO forwarded a formal application for benefits in 
April 1986, but no response was received within one year of 
the date of this letter.  The informal claim was therefore 
abandoned.

3.  Evidence received by the RO on May 17, 1988, and January 
15, 1991, constituted informal claims for TDIU benefits.  

4.  Following receipt of these informal claims, the VA failed 
to forward a formal application for TDIU benefits to the 
Veteran.  

5.  A formal application for TDIU benefits was not received 
by the RO until April 28, 1994.  

6.  As of October 1992, the Veteran was service-connected for 
status post-laminectomy of L4-5, evaluated as 60 percent 
disabling from June 1, 1985.  

7.  The competent evidence of record as of the April 1998 RO 
rating decision undebatably demonstrates that, as of October 
1992, the Veteran's service-connected disabilities were 
productive of a disability picture that precluded him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.

8.  But for the RO's failure to consider entitlement prior to 
receipt of a formal claim for TDIU benefits, the Veteran 
would have been entitled to TDIU benefits at least as early 
as October 1992.  

9.  But for clear and unmistakable error committed by VA in a 
decision on a claim filed during the Veteran's lifetime, he 
was entitled to receive compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least ten years immediately preceding 
death.  


CONCLUSION OF LAW

Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is established.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (1998); 38 C.F.R. §§ 3.22, 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that a 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: (1) that the veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or, (3) that the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2008).

The Veteran died in October 2002.  At the time of his death, 
service connection was in effect for status post-laminectomy 
of L4-5, evaluated as 60 percent disabling from June 1985.  
Additionally, a total disability rating based on individual 
unemployability (TDIU) had been awarded by the RO in April 
1998, effective April 28, 1994.  Under these facts, the 
Veteran was considered totally disabled for approximately 
eight and one-half years immediately preceding his death.  
See 38 C.F.R. § 3.22(c) ("rated by VA as totally disabling" 
includes TDIU ratings).  This is less than the statutory 
requirement for benefits under U.S.C.A. § 1318.  

DIC claims are not subject to a "hypothetical entitlement" 
analysis.  Rodriguez v. Peake, 511 F.3d 1147 (2008).  In 
other words, the Board need not consider whether the Veteran 
hypothetically would have been entitled to a total disability 
rating for at least ten years preceding his death based on 
evidence in the claims folder or in VA custody prior to his 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998).  However, 
within the context of VA regulations pertaining to DIC, 
"entitled to receive" includes the situation where a 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for ten years but for clear and 
unmistakable error (CUE) by VA in a decision on a claim filed 
during the veteran's lifetime.  38 C.F.R. § 3.22(b).  

In the present case, the appellant has raised the issue of 
CUE in a number of prior rating decisions.  As a result of 
her assertions, the Board remanded this appeal in November 
2006 to consider, in part, whether there was CUE in an April 
1998 RO rating decision which assigned an effective date of 
April 28, 1994, for an award of a TDIU rating.  More 
specifically, there was concern that the RO failed to 
consider whether the Veteran had submitted an informal claim 
for TDIU which was received by the RO prior to April 28, 
1994, to include consideration of VA treatment records which 
were not associated with the claims file at the time of the 
April 1998 rating decision, but were considered in the 
constructive possession of the VA.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); VAOPGCPREC 12-95 (1995).  

Whether there was CUE in an April 1998 RO Rating Decision

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

I. Whether an Informal Claim for TDIU was Pending in April 
1998

The laws and regulations in effect at the time of the April 
1998 rating decision provided, generally, that the effective 
date of an award of TDIU is the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (1998).  'Claim' 
is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (1998).  
Additionally, in some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b) (2008).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  If evidence requested in connection 
with a claim is not furnished within one year after the date 
of request, the claim will be considered abandoned; further 
action will not be taken unless a new claim is received.  
38 C.F.R. § 3.158(a) (1998).  

Historically, the Board awarded the Veteran a 60 percent 
evaluation for his service-connected postoperative residuals 
of a laminectomy at L4-5 in a September 1991 decision.  The 
RO implemented this grant in a September 1991 rating decision 
and assigned an effective date of June 1, 1985, for the 60 
percent evaluation.  In April 1998, the RO granted TDIU and 
assigned an effective date of April 28, 1994, on the basis 
that this was the date of receipt of the Veteran's TDIU 
claim.  See RO Rating Decision dated April 30, 1998.  The 
claims file reflects that on this date the RO received a 
completed "VETERAN'S APPLICATION FOR INCREASED COMPENSATION 
BASED ON UNEMPLOYABILITY" (VA Form 21-8940) (also known as a 
formal claim for TDIU).  Prior to such date, there is no 
indication that the Veteran had ever submitted this VA 
application form.



In considering whether the Veteran had previously submitted 
an informal claim for TDIU which remained pending until the 
RO's April 1998 decision, the Board first directs itself to a 
written statement submitted by the Veteran in March 1986.  In 
such statement the Veteran indicates that he was told by a 
physician "not to do anymore construction work" because of 
the pain in his back and legs.  See Written Statement from 
Veteran received March 6, 1986.  Subsequently, in April 1986, 
the RO sent a letter to the Veteran acknowledging his 
statement as an informal claim for TDIU and requesting that 
he "complete the enclosed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability."  See Letter to Veteran dated April 23, 
1986.  There is no indication that the Veteran returned this 
formal application, nor did he respond in any other manner to 
the VA's request for additional information regarding his 
claim for TDIU, prior to April 23, 1987.  Thus, his claim was 
abandoned.  See 38 C.F.R. § 3.158(a).  

Thereafter, on May 17, 1988, the RO received a letter from 
the Veteran's private physician indicating that the Veteran 
had recently been discharged from the hospital following a 
myelogram of his lumbar spine.  See Letter from Dr. H.F.H. 
dated May 5, 1988.  The results of the myelogram revealed 
significant postoperative scarring; thus, it was this 
physician's opinion that it would be "extremely risky to 
attempt any further laminectomies or neurolysis of the 
roots."  Id.  Dr. H.F.H. further stated that the Veteran was 
"not able to work in a consistent manner" in light of his 
present condition and that he was "totally disabled."  Id.  

Following the submission of this report, in January 1991, the 
Veteran submitted a written statement in which he averred 
that his back pain was so bad that he "cannot do work to any 
satisfactory employment."  See Written Statement from 
Veteran received January 15, 1991.  Therefore, he was 
"asking for a fair disability based on the facts that this 
[back] injury simply prevents [him] from day to day 
employment and good health."  Id.  

In Servello v. Derwinski, 3 Vet. App. 196, 200 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the one-year filing period for an application for benefits 
does not begin to run following the submission of an informal 
claim for benefits if VA fails to fulfill the requirements of 
section 3.155(a) by forwarding to the claimant an application 
form once it had received his informal claim.  The veteran in 
Servello had submitted for VA examination in conjunction with 
an increased rating claim, and the VA examination report 
contained information indicating unemployability due to 
service-connected posttraumatic stress disorder.  The Court 
found that such VA examination report was an informal claim 
for TDIU benefits under 38 C.F.R. §§ 3.1(p), 3.155(a), and 
3.157(b)(1).  Furthermore, in light of the fact that the 
veteran in that case was already service-connected for 
posttraumatic stress disorder, thereby indicating that a 
formal claim for compensation already had been allowed, 
receipt of such VA examination report was to be accepted as 
an informal claim filed on the date of the examination.  Id. 
at 198.  The VA failed to forward a formal application to the 
veteran following receipt of the VA examination report; thus, 
according to the Court, his TDIU claim remained pending.  Id.  

The Board finds the facts of the present appeal to be similar 
to those in Servello.  In this regard, the Veteran submitted 
a statement from a private physician in May 1988 which 
contains an opinion that is "within the competence of the 
physician...and shows the reasonable probability of 
entitlement to [TDIU] benefits."  As such, it should have 
been considered as an informal claim for TDIU benefits 
received on May 17, 1988.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 
and 3.157(b)(2) (2008).  There is no indication that the VA 
responded to the Veteran's informal claim for benefits by 
forwarding a formal application for TDIU benefits.  
Thereafter, the Board is of the opinion that the Veteran's 
January 1991 written statement might also be interpreted as 
an informal claim for TDIU benefits.  See id.  Once again, 
the VA failed to respond to this informal claim by forwarding 
a formal application for TDIU benefits to the Veteran.  

The Board acknowledges that the VA had previously forwarded a 
formal application for TDIU benefits to the Veteran in April 
1986.  However, this informal claim was considered abandoned 
in April 1987, and there is no indication in VA law or 
regulations that VA need only respond to the first informal 
claim for benefits and no subsequent informal claims.  Thus, 
in light of the above facts, and with consideration of the 
laws and regulations in effect at the time of the April 1998 
RO rating decision, it appears that the Veteran's May 1988 
informal claim for TDIU benefits remained pending until TDIU 
was awarded in April 1998.  See Servello, 3 Vet. App. at 200.  

It is not evident from the present record that the RO 
considered the Veteran's May 1988 informal claim for TDIU 
benefits when assigning an effective date for TDIU in April 
1998.  While this failure constitutes an error in 
adjudication, such error is not fatal unless the evidence at 
the time of the April 1998 rating decision undebatably showed 
that the Veteran was entitled to receive TDIU benefits prior 
to April 28, 1994.  See Fugo, 6 Vet. App. at 43; Damrel, 6 
Vet. App. at 245.  In the context of the appellant's DIC 
claim, the Board need not consider whether the evidence 
undebatably showed that the Veteran was entitled to receive 
TDIU benefits dating back to his informal claim received in 
May 1988.  Rather, it need only determine whether such 
evidence undebatably demonstrated entitlement to TDIU as of 
October 1992, thereby demonstrating entitlement to TDIU for 
at least ten years immediately preceding the Veteran's death. 

II. Whether the Veteran was Entitled to TDIU as of October 
1992

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (1998).  In reaching a 
determination regarding TDIU, the central inquiry is 
"whether a veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Historically, the Veteran was awarded a 60 percent evaluation 
for status post-laminectomy at L4-5, effective June 1, 1985.  
See RO Rating Decision dated September 20, 1991.  Thus, as of 
October 1992, he met the schedular percentage requirements 
for entitlement to TDIU.  38 C.F.R. § 4.16(a).  

The record as of April 1998 reflects that the Veteran had 
completed almost four years of college.  See VA Examination 
Report dated in June 1975.  Following service, he was 
employed in construction, building inspection, and security 
work.  See, e.g., Dr. J.S.S. Treatment Record dated October 
15, 1990.  According to statements received from the Veteran, 
he had not been employed on a full-time basis since 1980.  
See VA Form 21-4318 received August 11, 1986.  At an October 
1990 VA examination, he indicated that he had been unemployed 
since December 1989 because a physician told him not to 
continue working due to leg pain.  See VA Examination Report 
dated in October 1990.  There is no competent evidence which 
indicates that the Veteran subsequently returned to work.  

Treatment records on file as of the April 1998 RO rating 
decision reflect that the Veteran had been receiving ongoing 
treatment for his service-connected back disability as well 
as for complaints of leg pain.  In October 1990, he was 
evaluated by the VA and the examination report indicates that 
he complained of constant low back pain which radiated down 
the posterior aspect of his left leg.  Bending and walking 
aggravated this pain, and as such, he indicated that he was 
unable to walk any distance.  He also reported occasional 
numbness in his left leg as well as occasional pain in his 
right lower extremity.  Although the Veteran was not taking 
any pain medication, he was using a TENS unit three times 
weekly for pain relief.  The VA examiner noted that the 
Veteran walked with a slow gait, and that he was able to 
dress/undress without apparent discomfort but that he did so 
very slowly.  Objective examination revealed slight 
levoscoliosis of the lumbar spine with a slight pelvic tilt 
to the right and a moderate bilateral muscle spasm.  The 
Veteran's range of motion was reduced to 60 degrees of 
flexion, 10 degrees of extension, 20 degrees of lateral 
flexion bilaterally, and 30 degrees of rotation bilaterally.  
The Veteran had difficulty heel-toe walking.  Straight leg 
raise testing was positive bilaterally and there was 
decreased subjective sensation in both legs.  An X-ray 
revealed mild narrowing of all intervertebral discs, 
particularly L4-5 and L5-S1, and an MRI study showed moderate 
bilateral facet joint degenerative changes at L3-4, L4-5, and 
L5-S1, with minimal annular bulges of disc material at all 
levels.  The examiner's impression was that all of the 
Veteran's symptoms, including his leg pain, were due to disc 
disease.  

Additional evidence of record reflected that the Veteran was 
admitted for low back pain in April 1988.  See Weusthoff 
Memorial Hospital Treatment Records dated in April 1988.  
Clinical records show that the Veteran could "barely bend 
forward."  See Admission Note dated April 4, 1988.  
Following his discharge from the hospital, the Veteran was 
followed by VA orthopedics.  In December 1988, a wheelchair 
was ordered for the Veteran to be used for ambulating outside 
of the home.  See VA Orthopedics Note dated December 12, 
1988.  In January 1989, the Veteran testified at an RO 
hearing that he was essentially sedentary and very seldom 
left the house.  A normal day consisted of the Veteran 
reading in his chair in the morning and laying down after 
lunch for a few hours; he wore a TENS unit throughout most of 
the day.  He testified that when he did leave the house his 
wife drove him, and that he often waited in the car; 
otherwise, he used the wheelchair prescribed by the VA.  

The competent record as of October 1992, did not contain an 
opinion from a VA physician that the Veteran was unemployable 
as a result of his service-connected back disability.  
However, as discussed above, the record contained a May 1988 
letter from the Veteran's private physician that he had 
recently been discharged from the hospital following a 
myelogram of his lumbar spine.  See Letter from Dr. H.F.H. 
dated May 5, 1988.  The results of the myelogram revealed 
significant postoperative scarring; thus, it was this 
physician's opinion that it would be "extremely risky to 
attempt any further laminectomies or neurolysis of the 
roots."  Id.  Dr. H.F.H. further stated that the Veteran was 
"not able to work in a consistent manner" in light of his 
present condition and that he was "totally disabled."  Id.  

The first competent VA opinion regarding the Veteran's 
employability is an April 1998 VA examination report.  At 
such time, the Veteran complained of constant low back pain 
and leg pain which radiated to his bilateral lower 
extremities.  He indicated that he used a wheelchair or 
motorized scooter for prolonged travel and that he had 
difficulty ambulating in short distances due to pain.  
Although he had previously used a TENS unit for temporary 
pain relief, he now reported using Percocet.  Objective 
examination of the Veteran in April 1998 revealed diffuse 
tenderness in his lumbar spine with flexion limited to 45 
degrees, extension limited to 10 degrees, lateral flexion 
limited to 20 degrees bilaterally, and rotation limited to 25 
degrees bilaterally.  He was able to stand on his toes and 
heels, but with difficulty.  Straight leg raise testing was 
positive bilaterally, and there was some objective evidence 
of decreased strength in the lower extremities with 
subjective decreased sensation.  An X-ray showed diffuse 
degenerative changes throughout the lumbar spine.  The 
diagnosis provided was chronic low back pain and 
radiculopathy, status post-L4-5 diskectomy.  Following a 
review of the Veteran's claims file, the examiner opined that 
the Veteran was "unable to perform any gainful employment 
due to his back symptoms."  Despite his multiple nonservice-
connected medical problems, his "back symptoms [had] 
progressed to the point where he is currently unable to be 
employed."  The examiner explained that the Veteran was 
"essentially a household ambulator," and "would be unable 
to perform any type of physical activity due to his back and 
leg symptoms."  

The Veteran's occupational background reflects that he is 
best suited for employment in a field which requires some 
level of physical activity and/or manual labor.  However, as 
evidenced by the Veteran's medical records and lay testimony, 
he was unable to ambulate independently outside the home as 
early as December 1988/January 1989.  Thus, it is unlikely 
that he would be able to perform tasks traditionally 
associated with occupations akin to construction, building 
inspection, or security.  

Furthermore, the Board observes that the Veteran's disability 
picture as described by the April 1998 VA examiner is nearly 
identical to his disability picture as described by the 
October 1990 VA examiner.  At both examinations the Veteran 
reported constant low back pain with pain radiating to his 
lower extremities.  There was objective evidence of decreased 
movement in his lumbar spine, degenerative changes in the 
lumbar spine, and positive straight leg testing.  The Veteran 
also demonstrated difficulty with heel-toe walking at both 
examinations.  Finally, both examiners indicated that the 
Veteran's leg complaints were related to his service-
connected low back disability.  With so many similarities in 
the subjective complaints and clinical findings of these two 
VA examination reports, the Board finds that it would not be 
unreasonable to conclude that the April 1998 opinion that the 
Veteran was unemployable due to his back disability supported 
a finding that he was unemployable as early as October 1990.  
Certainly there is nothing in the April 1998 examination 
report or opinion which preponderates against such a finding.  

With consideration of the above, the Board is of the opinion 
that the competent record at the time of the April 1998 RO 
rating decision demonstrated that the Veteran's service-
connected back disability rendered him unemployable at least 
as early as October 1992.  Furthermore, the Board finds that 
this conclusion was inevitable seeing as there was nothing in 
the record which suggested that the Veteran was capable of 
employment consistent with his educational and occupational 
background.  Rather, the Veteran's lay statements/testimony 
and the clinical evidence indicated that he was essentially 
wheelchair-bound outside of the home, thereby making any 
physical employment impossible.  Moreover, the Veteran was 
adjudged to be unemployable in April 1998 on the basis of a 
disability picture that was nearly identical to one described 
in October 1990.  Finally, the record as of April 1998 
contained at least one competent medical opinion dated prior 
to October 1992, that the Veteran was "totally disabled" 
and "not able to work in a consistent manner" due to his 
service-connected back disability.  See Letter from Dr. 
H.F.H. dated May 5, 1988.  

Conclusion

Based on the above, it appears that there was CUE in the 
April 1998 RO rating decision.  More specifically, the RO 
failed to recognize that the Veteran had a pending informal 
TDIU claim dating back to May 17, 1988.  Furthermore, the 
evidence at the time of the April 1998 RO rating decision 
undebatably demonstrates that the Veteran met the criteria 
for TDIU at least as early as October 1992.  The statutory 
and regulatory provisions extant at the time were therefore 
incorrectly applied and but for the RO's failure to consider 
entitlement prior to receipt of a formal claim for TDIU 
benefits, the outcome would have been manifestly different.  
Seeing as the Veteran was entitled to receive TDIU for at 
least ten years immediately preceding his death on the basis 
of CUE, the criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 has been met and the appellant's appeal is granted.  
See 38 C.F.R. § 3.22.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


